
	
		II
		111th CONGRESS
		2d Session
		S. 3608
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2010
			Mr. Schumer (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  credit for qualified fuel cell motor vehicles by maintaining the level of
		  credit for vehicles placed in service after 2009 and by allowing the credit for
		  certain off-highway vehicles.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fuel Cell Industrial Vehicle Jobs
			 Act of 2010.
		2.Modifications of
			 credit for qualified fuel cell motor vehicles
			(a)Maintenance of
			 $8,000 credit after 2009Subparagraph (A) of section 30B(b)(1) of
			 the Internal Revenue Code of 1986 (relating to new qualified fuel cell motor
			 vehicle credit) is amended by striking ($4,000 in the case of a vehicle
			 placed in service after December 31, 2009).
			(b)Credit for
			 certain off-Highway vehiclesSubsection (b) of section 30B of
			 such Code is amended by adding at the end the following new paragraph:
				
					(4)Special rules
				for certain off-highway vehiclesSolely for purposes of this
				subsection—
						(A)In
				generalThe term motor
				vehicle includes any vehicle which is manufactured primarily for use in
				carrying or towing loads or materials for commercial or industrial purposes,
				whether or not on public streets, roads, and highways and regardless of the
				type of load or material carried or towed. The preceding sentence shall not
				include any vehicle operated exclusively on a rail or rails and any vehicle
				operated primarily for recreational purposes.
						(B)Certain
				standards not to applySubsection (h)(10) shall not apply to a
				vehicle which is a motor vehicle solely by reason of subparagraph
				(A).
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 placed in service after December 31, 2009, in taxable years ending after such
			 date.
			
